       Case 4:18-cv-00139-AW-CAS Document 275 Filed 08/29/19 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA

DONNY PHILLIPS,

        Plaintiff,
                                             CASE NUMBER: 4:18-cv-139-MW-CAS
vs.

JULIE JONES,
CENTURION OF FLORIDA, LLC.,
et al.,

     Defendants.
________________________________/

      DEFENDANTS’ MOTION TO RESCHEDULE SEPTEMBER 4, 2019,
         EVIDENTIARY HEARING DUE TO HURRICANE DORIAN

        Defendants’ in the above styled action, through their respective undersigned

counsel and pursuant to Fed.R.Civ.P. 6(b)(1)(a), and Rule 7.1, Local Rules for the

Northern District of Florida, hereby file this Motion to Reschedule the Evidentiary

Hearing Scheduled for September 4, 2019, due to Hurricane Dorian, and state as

follows:

        1.       The Court scheduled an evidentiary hearing to take place on

September 4, 2019, regarding discovery motions as well as Plaintiff’s Motion to

Renew Preliminary Injunction. [Doc. 256].

        2.       As of the filing of this Motion, Hurricane Dorian is headed towards

Florida, expected to make landfall sometime on Sunday/Monday. Some reports

place the Hurricane at a Category 3, while other place it as a Category 4.

{Firm/11040/00051/PLEADING/02272812.DOCX }
       Case 4:18-cv-00139-AW-CAS Document 275 Filed 08/29/19 Page 2 of 5
                                                CASE NO.: 4:18-cv-00139-MW-CAS
                                                                       Page 2 of 5

        3.       Most hurricane models place Hurricane Dorian in the middle of the

State of Florida by Tuesday/Wednesday.

        4.       Witnesses and counsel for the parties are planning on driving long

distances to attend the hearing, and foresee that driving in such weather conditions

will not be safe.

        5.       Additionally, at least one witness (Dr. Fowlkes, expert for several

defendants) is flying into Florida on Tuesday, September 3. Due to weather

conditions, it is expected that Dr. Fowlkes’ flight will be canceled.

        6.       Defendants will be highly prejudiced if Dr. Fowlkes’ testimony is not

considered by the Court.

        7.       For these reasons, there is good cause for the rescheduling of the

September 4, 2019, evidentiary hearing.

                            LOCAL RULE 7.1(B) CERTIFICATE

        Undersigned counsel hereby certifies that all Defendants agree to the relief

requested in this Motion. Undersigned counsel attempted to confer with counsel

for the Plaintiff regarding the relief requested in this Motion, however as of the

filing of this Motion undersigned has not heard from Plaintiff’s counsel regarding

Plaintiff’s position.




{Firm/11040/00051/PLEADING/02272812.DOCX }
       Case 4:18-cv-00139-AW-CAS Document 275 Filed 08/29/19 Page 3 of 5
                                                       CASE NO.: 4:18-cv-00139-MW-CAS
                                                                              Page 3 of 5

                             LOCAL RULE 7.1(F) CERTIFICATE

        Undersigned counsel hereby certifies that the word processing program

undersigned counsel used to prepare this Motion shows that the entire Motion

contains a total of 666 words.

        WHEREFORE, Defendants respectfully request that this Honorable Court

enter an Order rescheduling the September 4, 2019, evidentiary hearing in this

matter.

                                             CRUSER, MITCHELL, NOVITZ, SANCHEZ,
                                             GASTON & ZIMET, LLP

                                             /s/ Ana C. Françolin Dolney, Esquire
                                             ANA C. FRANÇOLIN DOLNEY, ESQUIRE
                                             Florida Bar No.: 23162
                                             121 S. Orange Avenue, Suite 1500
                                             Orlando, FL 32801
                                             Tel:407-730-3535
                                             Fax:407-730-3540
                                             Email: flcourtfilings@cmlawfirm.com

                                                 ASHLEY MOODY
                                                 ATTORNEY GENERAL
                                                 Office of the Attorney General
                                                 The Capitol, PL-01
                                                 Tallahassee, Florida 32399-1050
                                                 Telephone: (850) 414-3300
                                                 Facsimile: (850) 488-4872

                                                 /s/ Erik Kverne
                                                 Erik Kverne
                                                 Assistant Attorney General
                                                 Florida Bar No. 99829
                                                 Erik.Kverne@myfloridalegal.com


{Firm/11040/00051/PLEADING/02272812.DOCX }
       Case 4:18-cv-00139-AW-CAS Document 275 Filed 08/29/19 Page 4 of 5
                                                       CASE NO.: 4:18-cv-00139-MW-CAS
                                                                              Page 4 of 5



                                                 THE TOOMEY LAW FIRM LLC
                                                 Attorney for Defendants Corizon, Pagan-
                                                 Delgado, Franklin, and Cort
                                                 The Old Robb & Stucky Building
                                                 1625 Hendry Street, Suite 203
                                                 Ft. Myers, FL 33901
                                                 Phone: (239) 337-1630
                                                 Fax: (239) 337-0307
                                                 E-Mail: gat@thetoomeylawfirm.com;
                                                 alr@thetoomeylawfirm.com;
                                                 hms@thetoomeylawfirm.com

                                                 By:   /s/ Gregg A. Toomey
                                                       Gregg A. Toomey
                                                       Florida Bar No. 159689

                                  CERTIFICATE OF SERVICE

        I HEREBY certify that on the 29th day of August, 2019, I electronically filed

the foregoing document with the Clerk of the Court using CM/ECF. I also certify

that the foregoing document is being served this day on all counsel of record or pro

se parties, either via transmission of Notices of Electronic Filing generated by

CM/ECF or in some other authorized manner for those counsel or parties who are

not authorized to receive electronically Notices of Electronic Filing.


                                             /s/ Ana C. Françolin Dolney, Esquire
                                             ANA C. FRANÇOLIN DOLNEY, ESQUIRE
                                             Florida Bar No.: 23162




{Firm/11040/00051/PLEADING/02272812.DOCX }
       Case 4:18-cv-00139-AW-CAS Document 275 Filed 08/29/19 Page 5 of 5
                                               CASE NO.: 4:18-cv-00139-MW-CAS
                                                                      Page 5 of 5



                                    SERVICE LIST
                                     Donny Phillips
                          CASE NO. 4:18-cv-139-MW-CAS
               United States District Court, Northern District of Florida

Donny Phillips, c/o James Cook, Esq., Office of James Cook, 314 West Jefferson
Street, Tallahassee, Florida 32301. Served via email to cooksjv@gmail.com.

Erich Kverne, Esq.. Office of the Florida Attorney General, The Capitol, 400 S.
Monroe Street, Tallahassee, Florida 32399, erik.kverne@myfloridalegal.com

Gregg A. Toomey, Esq., The Toomey Law Firm, 1625 Hendry Street, Suite 203,
Fort Myers, FL 33901, gat@thetoomeylawfirm.com




{Firm/11040/00051/PLEADING/02272812.DOCX }
